 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2   5701 Lonetree Blvd., Suite 312
     Rocklin, California 95765
 3
     Telephone: (916) 444-6100
 4   Fax:          (916) 930-6093
     E-Mail:       tashachalfant@gmail.com
 5
 6   Attorney for Defendant
     NIESHA NICOLE JACKSON
 7
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       CASE NO. 2:09-CR-00325-01 KJM
                                                     CASE NO. 2:14-CR-00268-01 KJM
12                             Plaintiff,
13                                                   REVISED STIPULATION AND
                   v.                                ORDER RE: BRIEFING SCHEDULE
14                                                   ON DEFENDANT’S MOTION FOR
15   NIESHA NICOLE JACKSON,                          REDUCTION IN SENTENCE AND
                                                     COMPASSIONATE RELEASE
16                            Defendant.
17
18
19
                                            STIPULATION
20
            1. Defendant, NIESHA NICOLE JACKSON, filed a Motion (for Hardship
21
     Credit for Hard Time Served) on April 19, 2021, seeking relief due to COVID. Docket
22
     No. 174. The Court construed this motion to be a Motion for Compassionate Release
23
     and counsel was appointed to assist Ms. JACKSON. Docket No. 175. Counsel needs
24
     time to work with Ms. JACKSON regarding the nature of her motion for compassionate
25
     release since this initial filing was rather unusual. Counsel began the process of
26
     communicating with Ms. JACKSON and promptly sent important documents requiring
27
     her signature to her current location in FCI Aliceville, Alabama. Today, counsel learned
28
     Ms. JACKSON has not received any mail from counsel which is necessary to begin


                                             -1-
 1   obtaining relevant records/documents for the motion. As such, counsel needs additional
 2   time to secure signed documents from Ms. JACKSON and begin the process of
 3   gathering records and preparing the motion.
 4          2. Pursuant to Local Rule 430.1(d), briefs in opposition to a motion are due
 5   within seven days following service of the motion brief. Pursuant to Local Rule
 6   430.1(e), replies to such oppositions are due within three days following service of the
 7   opposition brief. Pursuant to Local Rule 430.1(f), the parties may move for an extension
 8   of time.
 9          3. The parties desire additional time for briefing on the yet to be filed
10   defendant’s motion. Accordingly, by this stipulation, the parties now move that:
11                 a) Defendant’s Amended Motion for Compassionate Release be filed by
12                    July 12, 2021;
13                 b) The government’s opposition or response to Defendant’s motion, be
14                    filed on August 9, 2021; and,
15                 c) The defendant’s reply, if any, will be filed by August 23, 2021.
16          IT IS SO STIPULATED.
17
18                                                     Respectfully submitted,
19
20   Dated: May 26, 2021                               /s/Tasha Paris Chalfant
                                                       TASHA PARIS CHALFANT
21                                                     Attorney for Defendant
                                                       NIESHA NICOLE JACKSON
22
23   Dated: May 26, 2021                               /s/Tasha Paris Chalfant for
                                                       MATTHEW DEAN SEGAL
24
                                                       Assistant United States Attorney
25                                                     Counsel for Plaintiff
26
27
28



                                             -2-
 1                                 FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the
 3   proposed briefing schedule as follows:
 4
                  a) Defendant’s Amended Motion for Compassionate Release be filed by
 5
                      July 12, 2021;
 6
                  b) The government’s opposition or response to Defendant’s motion, be
 7
                      filed on August 9, 2021; and
 8
                  c) The defendant’s reply, if any, will be filed by August 23, 2021.
 9
           IT IS SO ORDERED.
10
11   DATED: May 27, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -3-
